Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       

This office action is responsive to the Amendment and Remarks filed 27 July 2021, wherein claim 4 was canceled and claim 12 was newly added. Subsequently, claims 1-3 and 5-12 remain pending and presently under consideration in this application. 

Response to Amendment
The rejection of claim 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, as set forth in paragraph 4 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Applicants have amended independent claim 1 from being drawn to a compound, to being a liquid crystal composition, such that the rejection of claims over Haseba et al. (‘355), as set forth in paragraph 7 of the previous office action on the merits, is no longer applicable under 35 U.S.C. 102(a)(1).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haseba et al. (U.S. Patent No. 6,235,355). 
Haseba et al. discloses a liquid crystal composition and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises fluorinated 1,3-dioxane derivative compounds inclusive of the fluorinated 1,3-dioxane derivative compounds of the present formula I as generally represented therein by 
    PNG
    media_image1.png
    165
    413
    media_image1.png
    Greyscale
(column 10, line 27), and more specifically compounds inclusive of the fluorinated 1,3-dioxane derivative compounds of the present formulae I-1, I-2, I-3 and I-4, as represented therein by (please refer to the exemplified fluorinated 1,3-dioxane derivative compounds, beginning in column 83): 
    PNG
    media_image2.png
    131
    863
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    162
    439
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    287
    864
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    146
    430
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    141
    853
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    159
    430
    media_image7.png
    Greyscale
, as well as the exemplified fluorinated 1,3-dioxane derivative compounds, beginning in column 85:
    PNG
    media_image8.png
    873
    855
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    139
    427
    media_image9.png
    Greyscale
.


    PNG
    media_image10.png
    95
    395
    media_image10.png
    Greyscale
 (column 27, line 35), at least one compound inclusive of the compound of the present formula II-2 as generally represented therein by 
    PNG
    media_image11.png
    97
    398
    media_image11.png
    Greyscale
 (column 15 , line 52), at least one compound inclusive of the compound of the present formula II-3 as generally represented therein by 
    PNG
    media_image12.png
    91
    406
    media_image12.png
    Greyscale
 (column 27, line 55), and/or at least one compound inclusive of the compound of the present formula II-4 as generally represented therein by 
    PNG
    media_image13.png
    94
    411
    media_image13.png
    Greyscale
 (column 18, line 10).
Although Haseba et al. does not expressly illustrate the combination of the aforementioned fluorinated 1,3-dioxane derivative compounds in a liquid crystal composition with compounds of the present formula II-1 through II-4, since the .

Response to Arguments
Applicant's arguments filed 27 July 2021 have been fully considered but they are not persuasive. 
Applicants’ arguments to the effect that Haseba et al. “teaches away from the use of such compounds in its liquid crystal compositions” are not persuasive. Initially, the Examiner notes that applicants are incorrect in their assumptions regarding the alleged teachings of Haseba et al. regarding the 1,3-dioxane compounds inclusive of the present formula I, as represented therein by the general formula 
    PNG
    media_image1.png
    165
    413
    media_image1.png
    Greyscale
(column 10, line 27). The compounds of formula (1-E) are among the list of 1,3-dioxane compounds having “more preferable characteristics” (column 9, line 57). Even absent such a teaching, the fact that applicant Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicants attempts to support such assumptions by referring the column 7, lines 44+ of Haseba et al. are likewise not persuasive, particularly as the referenced portion of the specification is simply comparing/discussing the dielectric anisotropy and voltage holding ratio properties of various compounds.
Applicants’ arguments to the effect that the examples herein the present application illustrate the technical effects achieved by the 1,3-dioxane compounds of the present formula I characterized by having a methylene linking group between the 1-3-dioxane ring and the two phenylene rings, as compared to those 1,3-dioxane compounds utilized in the examples of Haseba et al. absent a methylene linking group, wherein the 1-3-dioxane ring is directly attached to the two phenylene rings, are not persuasive, in part as they are not germane to the issue at hand. Applicants’ discussion of and analysis of the examples of the present specification are not commensurate in scope with the issue at hand regarding the rejection of claims under 35 U.S.C. 103 over Haseba et al., especially since the compounds DB1, DB2 and DB3 utilized therein as the “comparative” examples, are not even expressly illustrated in Haseba et al.
In response to applicant's argument that Haseba et al. does not teach the limitation of newly added claim 12, i.e., “wherein the composition has a nematic phase stability for greater than 24 hours at room temperature”, the Examiner notes that the aforementioned recitation does not result in a structural difference between the claimed liquid crystal composition invention and that of Haseba such as to patentably distinguish the claimed composition from that of Haseba et al.  The liquid crystal composition of Haseba et al. is capable of meeting the aforementioned recitation, and as such it meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722